DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 31 August 2022. Examiner acknowledges the amendments to claims 1, 6, 13, 16, and 19. Claims 1-20 are pending and claims 13-20 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 October 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US-20170231571-A1, previously presented) in view of Reuel (US-20160146748-A1).

Regarding claim 1, Rogers teaches
An apparatus comprising: 
a resonant sensor having an inductive element and a capacitive element (Here, inductively coupled sensors comprising LC resonators with capacitive electrodes show systematic responses to sweat collected in microporous substrates (Rogers, Paragraph [0088]); and 
a patch to which the resonant sensor is attached or in which the resonant sensor is integrated, with the patch being attachable to tissue (FIG. 12 illustrates a fabrication method for a sweat patch and an adhesion test on skin (Rogers, Paragraph [0148], Figure 12); Provided herein are epidermal microfluidic sweat patches for daily wear as personal healthcare monitoring systems that are highly conformable and stretchable. The patches allow for the non-invasive determination of sweat rate, sweat volume, and biomarker concentration, thereby providing clinically reliable information (Rogers, Paragraph [0153])), the patch and resonant sensor structured such that, when contacting the tissue, dielectric of the contacted tissue contributes to capacitance of the resonant sensor to affect a resonant frequency of the resonant sensor (Measurement of the volume and chemical properties of sweat via dielectric detection and colorimetry demonstrates some capabilities (Rogers, Paragraph [0088]); The resonance frequency (f.sub.0) of the sensor can be determined from the frequency of a phase dip (Rogers, Paragraph [0092])).

However, Rogers fails to explicitly disclose that tissue dielectric of the contacted tissue contributes to capacitance of the resonant sensor to affect a resonant frequency. Reuel similarly discloses a resonant sensor contacting tissue, wherein Reuel discloses a resonant sensor wherein tissue dielectric of the contacted tissue contributes to capacitance of the resonant sensor to affect a resonant frequency (The contact of analyte with analyte-selective enzyme in the bio-based medium can trigger a response which changes the capacitance of the bio-based capacitor. In some embodiments, this response involves the enzymatic alteration of a dielectric material, which can be either bio-derived or synthetic, resulting in a change in the dielectric constant of the bio-based medium (Reuel, Paragraph [0029]); The RF bio-sensor can be adhered to or placed in close proximity to the subject, such as a human subject, and the analyte of interest, which can be a component of sweat, can communicate with the bio-based medium by physical contact of the analyte or sweat with the bio-based medium (Reuel, Paragraph [0026]); wherein the disclosure of the analyte physically contacting the RF sensor is considered to read on the tissue dielectric of the contacted tissue contributing to the dielectric of the capacitive element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rogers so as to incorporate that the capacitive element is in contact with tissue such that tissue dielectric of the contacted tissue contributes to capacitance of the resonant sensor to affect a resonant frequency as taught by Reuel so as to allow for the sensor to further test for presence of an analyte by mere physical contact between the sensor and the tissue of the subject (There is communication (not shown) between the subject to be tested and the bio-based capacitor so that the analyte of interest, if present, can contact the bio-based medium (Reuel, Paragraph [0023])).

Regarding claim 2, Rogers in view of Reuel teaches 
The apparatus of claim 1, wherein the resonant sensor is flexible with the inductive element structured as an electrically conductive coil on a polymer film (FIG. 1a shows images and schematic illustrations of a typical device (22×28 mm.sup.2 for the surface area of the substrate, and 10×15 mm.sup.2 for the dimension of the sensor) that includes an inductive coil and a planar capacitor formed with interdigitated electrodes (Rogers, Paragraph [0091]); a functional substrate is an elastomeric substrate… the functional substrate is selected from the group consisting of polydimethylsiloxane (PDMS), polyurethane, cellulose paper, cellulose sponge, polyurethane sponge, polyvinyl alcohol sponge, silicone sponge, polystyrene, polyimide, SU-8, wax, olefin copolymer, polymethyl methacrylate (PMMA) and polycarbonate (Rogers, Paragraph [0014])).

Regarding claim 3, Rogers in view of Reuel teaches
The apparatus of claim 2, wherein the capacitive element includes dielectric material between conductive lines of the electrically conductive coil (an inductive coil and a planar capacitor formed with interdigitated electrodes (Rogers, Paragraph [0091]); the functional substrate has a dielectric constant greater than or equal to 2.0 (Rogers, Paragraph [0014]); wherein the inductive coil and the planar capacitor being interdigitated reads on the dielectric material being between the conductive lines of the electrically conductive coil).

Regarding claim 4, Rogers in view of Reuel teaches
The apparatus of claim 1, wherein the inductive element is conductive trace material with the conductive trace material encapsulated (The coil consists of four turns of thin copper traces in a filamentary serpentine design that affords both flexibility and stretchability (Rogers, Paragraph [0091]); The entire patterns are encapsulated by another spin-coated PI layer (1 μm) (Rogers, Paragraph [0103])).

Regarding claim 5, Rogers in view of Reuel teaches
The apparatus of claim 1, wherein the apparatus is a bandage to protect the tissue to which the bandage is attached during a healing process of the tissue (Attachment of the sensor onto the skin (FIG. 1e) using a thin layer of commercial spray-on bandage as adhesive leads to reversible skin/sensor bonding that can withstand significant extension and compression of the skin with sufficient mechanical strength to prevent delamination (FIGS. 1f and 1g) (Rogers, Paragraph [0093, Figures 1f and 1g); This technology relates to self-diagnostic systems for monitoring an individual's health state by tracking color changes of indicators within the devices by the naked eye or with a portable electronic device (e.g., a smartphone). By monitoring changes over time or trends, the disclosed devices may provide early indications of abnormal conditions (Rogers, Paragraph [0153])).

Regarding claim 6, Rogers teaches
An apparatus comprising: 
a resonant sensor having an inductive element and a capacitive element (Rogers, Paragraph [0088]); 
a patch to which the resonant sensor is attached or in which the resonant sensor is integrated, with the patch being attachable to tissue (Rogers, Paragraphs [0148], [0153], Figure 12), the patch and resonant sensor structured such that, when contacting the tissue, dielectric of the contacted tissue contributes to capacitance of the resonant sensor to affect a resonant frequency of the resonant sensor (Rogers, Paragraphs [0088], [0092]); 
a set of antennas (Interrogation occurs through external coils placed in physical proximity to the devices (Rogers, Paragraph [0088]); wherein the external coils are considered to read on the claimed antennas); and 
a network analyzer to couple to the set of antennas to interrogate the resonant sensor (The electrical responses of the sensors are evaluated using a HP 4291A impedance analyzer (Agilent Technologies, Santa Clara, Calif., USA) with a frequency range from 1 MHz to 1.8 GHz. The analyzer connects to a one-turn hand-wound copper primary coil whose resonance frequency is significantly different from the sweat sensor. The coil is placed 2 mm away from the sweat sensor during the measurement (Rogers, Paragraph [0106]); wherein the external coils that are considered to read on the claimed antennas are considered to be the coil used by the network analyzer as disclosed by Rogers).

However, Rogers fails to explicitly disclose that tissue dielectric of the contacted tissue contributes to capacitance of the resonant sensor to affect a resonant frequency. Reuel similarly discloses a resonant sensor contacting tissue, wherein Reuel discloses a resonant sensor wherein tissue dielectric of the contacted tissue contributes to capacitance of the resonant sensor to affect a resonant frequency (The contact of analyte with analyte-selective enzyme in the bio-based medium can trigger a response which changes the capacitance of the bio-based capacitor. In some embodiments, this response involves the enzymatic alteration of a dielectric material, which can be either bio-derived or synthetic, resulting in a change in the dielectric constant of the bio-based medium (Reuel, Paragraph [0029]); The RF bio-sensor can be adhered to or placed in close proximity to the subject, such as a human subject, and the analyte of interest, which can be a component of sweat, can communicate with the bio-based medium by physical contact of the analyte or sweat with the bio-based medium (Reuel, Paragraph [0026]); wherein the disclosure of the analyte physically contacting the RF sensor is considered to read on the tissue dielectric of the contacted tissue contributing to the dielectric of the capacitive element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rogers so as to incorporate that the capacitive element is in contact with tissue such that tissue dielectric of the contacted tissue contributes to capacitance of the resonant sensor to affect a resonant frequency as taught by Reuel so as to allow for the sensor to further test for presence of an analyte by mere physical contact between the sensor and the tissue of the subject (There is communication (not shown) between the subject to be tested and the bio-based capacitor so that the analyte of interest, if present, can contact the bio-based medium (Reuel, Paragraph [0023])).

Regarding claim 7, Rogers in view of Reuel teaches
The system of claim 6, wherein the resonant sensor is flexible with the inductive element structured as an electrically conductive coil on a polymer film (Rogers, Paragraphs [0014], [0091]).

Regarding claim 8, Rogers in view of Reuel teaches
The system of claim 6, wherein the resonant sensor and the patch are structured together as a bandage to protect the tissue to which the bandage is attached during a healing process of the tissue (Rogers, Paragraphs [0093], [0153], Figures 1f and 1g).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Reuel and Puttlitz (US-20190162606-A1).

Regarding claim 9, Rogers in view of Reuel teaches
The system of claim 6.

Rogers teaches operations to interrogate the resonant sensor, with the patch attached to tissue, at a number of different times using the set of antennas and the network analyzer (The primary coil provides a time varying electromagnetic field that induces alternating voltages in the sweat sensor (Rogers, Paragraph [0106])); monitor the resonant frequency of the resonant sensor from the interrogation at each time of the number of different times (By monitoring changes over time or trends, the disclosed devices may provide early indications of abnormal conditions (Rogers, Paragraph [0153])); and evaluate status of the tissue from the monitored resonant frequencies (Rogers, Paragraph [0153]). 
However, Rogers fails to explicitly disclose that the operation for evaluation is to evaluate status of the tissue dielectric from the monitored resonant frequencies. Reuel discloses to evaluate the tissue dielectric from the monitored resonant frequencies (For a double antenna analyzer, one antenna is used to drive a spectrum of RF frequencies and a second antenna is used to read feedback from the RF bio-sensor in the form of absorbed or reflected frequencies. The analyzer will detect signatures for resonant frequency peaks and will monitor how they shift over time, as depicted in FIG. 4 (Reuel, Paragraph [0033]); The presence of calcium can induce the enzyme to degrade the starch which in turn can change the dielectric constant of the medium and the capacitance of the bio-based capacitor (Reuel, Paragraph [0034]); The analyzer interprets the spectra and reports a shift in resonant frequency, from the initial resonant frequency, 49, to a second frequency, 48, when the bio-based medium responds to an analyte. The shift in frequency can be in either direction depending on the design of the bio-based capacitor (Reuel, Paragraph [0024])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rogers so as to incorporate that the operation for evaluation is to evaluate status of the tissue dielectric from the monitored resonant frequencies as taught by Reuel so as to allow for the detection of the presence of the analyte over time (Reuel, Paragraph [0033]).

Furthermore, while alludes to a system comprising a one or more processors and a storage device comprising instructions (This technology relates to self-diagnostic systems for monitoring an individual's health state by tracking color changes of indicators within the devices by the naked eye or with a portable electronic device (e.g., a smartphone). By monitoring changes over time or trends, the disclosed devices may provide early indications of abnormal conditions (Rogers, Paragraph [0153])), Rogers fails to explicitly disclose that the operations are part of a system, wherein the system includes: one or more processors; and a storage device comprising instructions, which when executed by the one or more processors, cause the system to perform the operations. Puttlitz discloses a system including a resonant frequency sensor, wherein Puttlitz further discloses one or more processors and a storage device comprising instructions, which when executed by the one or more processors, cause the system to perform operations (The controller can include a memory storing instructions and a processor configured to implement instructions stored in the memory (Puttlitz, Paragraph [0017])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rogers so as to incorporate one or more processors and a storage device comprising instructions, which when executed by the one or more processors, cause the system to perform operations as taught by Puttlitz so as to allow for the computerization of the system in order to implement the steps, such as allowing for computer determination of change in resonant frequency (These electrical signals can be analyzed to determine the properties of the antenna and include, but are not limited to, the resonant frequency, response magnitude of the S parameters, and impedance (Puttlitz, Paragraph [0043])).

Regarding claim 10, Rogers in view of Reuel and Puttlitz teaches
The system of claim 9, wherein the operations to evaluate the status of the tissue include operations to identify changes in the monitored resonant frequency as a function of time (Rogers, Paragraph [0153]). 

However, Rogers fails to explicitly disclose that the operations to evaluate the status of the tissue also includes operations to correlate the identified changes (in the monitored resonant frequency) to a healing status of the tissue. Puttlitz discloses correlating identified changes in the monitored resonant frequency to a healing status of the tissue (As the stability increases, the relative load borne by the implant decreases, and the signal from the antenna, such as resonant frequency shift, also decreases because it is a measure of the load on the implant… Therefore, the slope of the resonant frequency versus applied load curve is calculated. This slope is a good indicator of the stability and level of healing of the bone. By determining this slope over time and comparing it to an initial measurement, one can determine how the fracture is healing over that time frame (Puttlitz, Paragraph [0065])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rogers in view of Reuel and Puttlitz so as to incorporate correlating identified changes in the monitored resonant frequency to a healing status of the tissue as taught by Puttlitz as changes in the monitored resonant frequency are indicative of the healing status of the tissue (Puttlitz, Paragraph [0065]).

Regarding claim 11, Rogers in view of Reuel and Puttlitz teaches
The system of claim 10.

However, Rogers fails to explicitly disclose that the operations to identify changes and to correlate the identified changes include identification of a shift of the monitored resonant frequency to lower frequencies with increase in time, from an initial interrogation of the resonant sensor with the patch attached to the tissue, as a healing of the tissue. Puttlitz discloses that the operations to identify changes and to correlate the identified changes include identification of a shift of the monitored resonant frequency to lower frequencies with increase in time, from an initial interrogation of the resonant sensor with the patch attached to the tissue, as a healing of the tissue (Puttlitz, Paragraph [0065], Figure 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rogers in view of Reuel and Puttlitz so as to incorporate that the operations to identify changes and to correlate the identified changes include identification of a shift of the monitored resonant frequency to lower frequencies with increase in time, from an initial interrogation of the resonant sensor with the patch attached to the tissue, as a healing of the tissue as taught by Puttlitz as a shift of the monitored resonant frequency to lower frequencies with increase in time correlates to a healing of the tissue (Puttlitz, Paragraph [0065], Figure 14).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Reuel and Puttlitz as applied to claim 9 above, and further in view of Subramanyam (US-20100008825-A1, previously presented).

Regarding claim 9, Rogers in view of Reuel and Puttlitz teaches
The system of claim 9, wherein the operations include operations to scan the resonant sensor to measure the changes in morphology of the tissue (Rogers, Paragraph [0153]).

However, Rogers fails to explicitly disclose using the set of antennas and network analyzer to detect a phase and a magnitude of each of a S11 scattering parameter and a S21 scattering parameter. Puttlitz discloses using a set of antennas and network analyzer to detect a phase and a magnitude of a S11 scattering parameter (A second antenna variant, illustrated in FIG. 5, also uses a dipole configuration. But for this antenna variant, only the S11 parameter is obtained (Puttlitz, Paragraph [0046]); The S-parameters of the antenna can be obtained by the connected network analyzer 26 (Paragraph [0050]); wherein while Puttlitz explicitly discloses obtaining the S-parameters of the antenna by the connected network analyzer and detecting a magnitude of a S11 scattering parameter, Puttlitz fails to explicitly disclose detecting a phase of a S11 scattering parameter, however, detecting a phase of a S11 scattering parameter is considered to be inherent in detecting a S11 scattering parameter as a scattering parameter is made of a phase and a magnitude (MPEP 2163.07(a))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rogers in view of Reuel and Puttlitz so as to incorporate using the set of antennas and network analyzer to detect a phase and a magnitude of a S11 scattering parameter as taught by Puttlitz as an S11 parameter increases the signal strength (In brief, increasing the spacing between wires increases the signal strength but also increases the noise. Higher frequency harmonics also result in a stronger signal but greater noise (Puttlitz, Paragraph [0049])).
However, the combination of Rogers in view of Reuel and Puttlitz fails to explicitly disclose using the set of antennas and network analyzer to detect a phase and a magnitude of a S21 scattering parameter. Subramanyam discloses a resonant sensor, wherein Subramanyam further discloses using a set of antennas and network analyzer to detect a phase and a magnitude of a S21 scattering parameter (As the figures indicate, there can be a distinct resonance frequency in both transmitted (S21) and reflected power (S11) as well as phase of S21 that can be detectable using the resonant test structure, and analyzing the S-parameters can give the differences between the reference sensor and the measurement sensor, potentially resulting highly sensitive, and selective resonant sensors… Potentially high sensitivity, higher selectivity by the use of the functionalized bipolymers and ease of wireless interrogation by measuring the reflected power from the sensor (i.e., by measuring the scattering parameter S11) can be possible (Subramanyam, Paragraph [0044]); wherein Subramanyam discloses analyzing the S-parameters, including an S21 parameter and the phase of the S21 parameter, but fails to explicitly disclose detecting the magnitude of the S21 parameter, however detecting a magnitude of a S21 scattering parameter is considered to be inherent in detecting a S21 scattering parameter as a scattering parameter is made of a phase and a magnitude (MPEP 2163.07(a))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rogers in view of Reuel and Puttlitz so as to incorporate using the set of antennas and network analyzer to detect a phase and a magnitude of a S21 scattering parameter as taught by Subramanyam as an analysis of a S11 parameter and a S21 parameter can result in higher sensitivity and selectivity of the sensor (Subramanyam, Paragraph [0044]).

Response to Arguments
Applicant’s arguments filed 31 August 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the rejection of claims 1-8 under 35 U.S.C. 103 set forth in the previous office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rogers is modified by Reuel (US-20160146748-A1) so as to teach the amended limitation wherein tissue dielectric of the contacted tissue contributes to a dielectric of the capacitive element of the capacitance of the resonant sensor to affect a resonant frequency of the resonant sensor (The contact of analyte with analyte-selective enzyme in the bio-based medium can trigger a response which changes the capacitance of the bio-based capacitor. In some embodiments, this response involves the enzymatic alteration of a dielectric material, which can be either bio-derived or synthetic, resulting in a change in the dielectric constant of the bio-based medium (Reuel, Paragraph [0029]); The RF bio-sensor can be adhered to or placed in close proximity to the subject, such as a human subject, and the analyte of interest, which can be a component of sweat, can communicate with the bio-based medium by physical contact of the analyte or sweat with the bio-based medium (Reuel, Paragraph [0026]); wherein the disclosure of the analyte physically contacting the RF sensor is considered to read on the tissue dielectric of the contacted tissue contributing to the dielectric of the capacitive element).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791  
                                                                                                                                                                                                      /PATRICK FERNANDES/Primary Examiner, Art Unit 3791